



Exhibit 10.4


AGREEMENT


THIS AGREEMENT (the “Agreement”) is dated as of September 27, 2016, by and
between Fiesta Restaurant Group, Inc., a Delaware corporation (the “Company”)
and Timothy P. Taft (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement (the "Employment Agreement") dated as of February 20, 2014; and


WHEREAS, on August 24, 2016, the Executive notified the Company' Board of
Directors (the "Board") that he has decided to voluntarily retire and resign as
Chief Executive Officer and President of the Company and as a member of the
Board at the end of the Company's 2016 fiscal year, and thereafter agreed to
move the retirement date up to September 30, 2016;


NOW THEREFORE, in consideration of the recitals and the mutual agreements herein
set forth, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:




1.    Executive has acknowledged and agreed that he shall voluntarily retire and
resign from the Company as Chief Executive Officer and President of the Company,
as a member of the Company's Board of Directors and from all positions of the
direct or indirect subsidiaries of the Company, including as a member of the
board of directors of any direct or indirect subsidiary of the Company, and
cease to be an employee of the Company and its direct or indirect subsidiaries
effective at the close of business on September 30, 2016, or such other date
prior to such time and date as mutually agreed to by the Executive and the
Company (the "Retirement Date").


2.     As consideration for Executive's execution and delivery of this Agreement
and his agreement to be bound by its terms, effective on the Retirement Date,
the Company agrees to accelerate the time-based vesting of certain restricted
shares of the Company's common stock, par value $0.01 per share, awarded to the
Executive pursuant to certain Restricted Stock Award Agreements (collectively
the “Restricted Stock Award Agreements”) as set forth on Schedule A hereto,
provided that Executive remains an employee of the Company or continues to
provide services to the Company, as reasonably requested by the board of
directors, through the Retirement Date. Such vesting shall be as set forth on
Schedule A. It is understood and agreed that such acceleration of restricted
shares shall apply only to shares vesting in 2017, and all other unvested
restricted shares shall be forfeited upon the Retirement Date.


3.      The Company and the Executive agree that Section 3.1 of the Employment
Agreement shall be amended and restated in its entirety as follows:


"3.1    Covenant not to Compete. Executive agrees that, during Executive’s
employment with the Company and for a period of two (2) years following his
termination of employment with the Company that Executive shall not become
employed by or associated with as employee, consultant, director, or in any
other equivalent capacity, any company operating Tex−Mex or Mexican−themed
quick-service, quick-casual or casual dining restaurants which competes with the
Company's Taco Cabana or Cabana Grill concepts, or any company operating
Hispanic−themed quick-service, quick-casual, fast-casual or casual dining
restaurants which feature grilled chicken as the primary or central menu item
and also competes with Fiesta's Pollo Tropical concept."


1



--------------------------------------------------------------------------------







4.     The Company and the Executive hereby agree that except as set forth
herein, all other terms of the Employment Agreement remain unchanged, shall
remain in full force and effect and shall survive Executive's termination of
employment with the Company.


5.    Executive hereby acknowledges and agrees that the Company and its goodwill
would be irreparably injured by, and that damages at law are an insufficient
remedy for, a breach or violation of the provisions of this Agreement, and
agrees that the Company, in addition to other remedies available to it for such
breach shall be entitled to a preliminary injunction, temporary restraining
order, or other equivalent relief, restraining Executive from any actual breach
of the provisions hereof, and that the Company’s rights to such equitable relief
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.


6.    This Agreement, the Employment Agreement and the Restricted Stock Award
Agreements contain the entire understanding of the Company and the Executive
with respect to the subject matter hereof.


7.     Where appropriate in this Agreement, the term "Company" shall also
include any direct or indirect subsidiaries of the Company.


8.    It is the intention of both the Company and Executive that the benefits
and rights to which Executive could be entitled pursuant to this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
its implementing regulations and guidance (“Section 409A”), to the extent that
the requirements of Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention.


9.    It is mutually agreed and understood by the parties that should any of the
restrictions and covenants contained in this Agreement be determined by any
court of competent jurisdiction to be invalid by virtue of being vague, overly
broad, unreasonable as to time, territory or otherwise, then the Agreement shall
be amended retroactive to the date of its execution to include the terms and
conditions which such court deems to be reasonable and in conformity with the
original intent of the parties and the parties hereto consent that under such
circumstances, such court shall have the power and authority to determine what
is reasonable and in conformity with the original intent of the parties to the
extent that such restrictions and covenants are enforceable. In the event any
other provision of this Agreement shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Agreement, and the Agreement shall be construed and enforced as if the illegal
or invalid provision had not been included.


10.    Executive agrees that he will not to make any statements or engage in any
actions which would disparage, denigrate or interfere with the Company or its
officers, directors or employees, or which could damage, harm or interfere with
the Company’s reputation, business relationships or standing with the public,
vendors, customers, clients and/or employees. Company agrees that it will not
make any statements or engage in any actions which would disparage, denigrate or
interfere with the Executive or which could damage, harm or interfere with the
Executive’s reputation, business relationships or standing with the public.


11.    No provision of this Agreement may be modified, waived, or discharged
unless such modification, waiver, or discharge is agreed to in writing and
signed by the Executive and by an authorized officer of the Company on the
Company’s behalf, or by the respective parties’ legal representations and
successors.


12.    All disputes regarding this agreement shall resolved by arbitration to be
administered by the American Association of Arbitration. To the extent not
preempted by the laws of the United States, the terms and


2



--------------------------------------------------------------------------------





provisions of this agreement are governed by and shall be interpreted in
accordance with, the laws of Texas, without giving effect to any choice of law
principles.


13.    The prevailing party any arbitration to enforce the terms of this
Agreement shall be entitled to recover reasonable costs and expenses, including
attorneys' fees.


14.    This Agreement shall inure to the benefit of and be enforceable by the
Company's successors and/or assigns.


15.    Any notice, request, instruction, or other document to be given hereunder
shall be in writing and shall be deemed to have been given: (a) on the day of
receipt, if sent by overnight courier; (b) upon receipt, if given in person; (c)
five days after being deposited in the mail, certified or registered mail,
postage prepaid, and in any case addressed as follows:


If to the Company:
 
 
 
 
14800 Landmark Blvd.
Suite 500
Dallas, Texas 75254
Attn: General Counsel


with copy sent to the attention of the Chairman of the Board of Directors at the
same address
 
 
 
If to the Executive:
 
 
 
 
 

                                                        
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


16. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


[Signature Page To Follow]


3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
 
FIESTA RESTAURANT GROUP, INC.
 
 
 
By:
/S/    JOSEPH ZIRKMAN
 
 
Name: Joseph Zirkman
Sr. Vice President
 
 
 
 
/S/    TIMOTHY P. TAFT
 
Timothy P. Taft
 
 
 
 







4



--------------------------------------------------------------------------------





Schedule A


Vest date
share due to vest
percentage to vest
shares to vest
forfeited shares
 
 
 
 
 
 
 
 
 
 
3/2/2017
3,369


10/12th's
2,808


561


 
 
 
 
 
2/14/2017
14,835


11/12th's
13,599


1,236


 
 
 
 
 
2/19/2017
4,163


11/12th's
3,817


346


 
 
 
 
 
2/27/2017
1,827


11/12th's
1,675


152


 
 
 
 
 
 
 
 
 
 
 
24,194


 
21,898


2,296





5

